

117 S1052 IS: Poverty Measurement Improvement Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1052IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo improve the poverty measurement methodology used by the Bureau of the Census to more accurately measure poverty in the United States. 1.Short titleThis Act may be cited as the Poverty Measurement Improvement Act.2.Improving the measurement of poverty in the United States(a)DefinitionsIn this section:(1)Federal benefitThe term Federal benefit means a benefit, refundable tax credit, or other form of assistance provided under any of the following programs:(A)Earned Income Tax Credit (refundable portion).(B)Child Tax Credit (refundable portion).(C)Supplemental Security Income.(D)Temporary Assistance for Needy Families.(E)Title IV–E Foster Care.(F)Title IV–E Adoption Assistance.(G)Medicaid.(H)SCHIP.(I)Indian Health Services.(J)PPACA refundable premium assistance and cost sharing tax credit.(K)Assets for Independence program.(L)Supplemental Nutrition Assistance Food Program.(M)School Breakfast.(N)School Lunch.(O)Women, Infants, and Children (WIC) Food Program.(P)Child and Adult Care Food Program.(Q)The Food Distribution Program on Indian Reservations (FDPIR).(R)Nutrition Program for the Elderly.(S)Seniors Farmers’ Market Nutrition Program.(T)Commodity Supplemental Food Program.(U)Section 8 Housing.(V)Public Housing.(W)Housing for Persons with Disabilities.(X)Home Investment Partnership Program.(Y)Rural Housing Service.(Z)Rural Housing Insurance Fund.(AA)Low-Income Home Energy Assistance Program.(BB)Universal Service Fund Low Income Support Mechanism (subsidized phone services).(CC)Pell Grants.(DD)Supplemental Educational Opportunity Grants.(EE)American Opportunity Tax Credit (refundable portion).(FF)Healthy Start.(GG)Job Corps.(HH)Head Start (including Early Head Start).(II)Weatherization Assistance.(JJ)Chafee Foster Care Independence Program.(KK)Child Care Subsidies from the Child Care and Development Fund.(LL)Child Care from the Temporary Assistance for Needy Families Block Grant.(MM)Emergency Assistance to Needy Families with Children.(NN)Senior Community Service Employment Program.(OO)Migrant and Seasonal Farm Workers Training Program.(PP)Indian and Native American Employment and Training Program.(QQ)Independent Living Education and Training Vouchers.(2)Resource unitThe term resource unit means all co-resident individuals who are related by birth, marriage, or adoption, plus any co-resident unrelated children, foster children, and unmarried partners and their relatives.(3)Market incomeThe term market income means individual income from the following:(A)Earnings.(B)Interest.(C)Dividends.(D)Rents, royalties, and estates and trusts.(E)The monetary value of employer-sponsored health insurance benefits.(F)Other forms of income, as determined by the Director.(4)Entitlement and other incomeThe term entitlement and other income means income from the following:(A)Unemployment (insurance) compensation.(B)Workers’ compensation.(C)Social Security.(D)Veterans’ payments and benefits.(E)Survivor benefits.(F)Disability benefits (not including benefits under the Supplemental Security Income program).(G)Pension or retirement income.(H)Alimony.(I)Child support.(J)Financial assistance from outside of the household.(K)Medicare.(5)Entitlement and earned unit incomeThe term entitlement and earned unit income means the sum of all market income and entitlement and other income.(6)Income tax dataThe term income tax data means return information, as such term is defined under section 6103(b)(2) of the Internal Revenue Code of 1986.(7)Administering agencyThe term administering agency means a State or Federal agency responsible for administering a Federal benefit.(8)Total resource unit incomeThe term total resource unit income means, with respect to a resource unit, an amount equal to—(A)the sum of—(i)all market income attributable to members of the unit;(ii)all entitlement and other income attributable to members of the unit; and(iii)an amount, or cash equivalent, of all Federal benefits received by members of the unit; minus(B)all State and Federal income and payroll taxes attributable to members of the unit.(9)Earned resource unit incomeThe term earned resource unit income means, with respect to a resource unit, all market income attributable to members of the unit.(10)Personally identifiable informationThe term personally identifiable information means any information that identifies an individual or could reasonably be used to identify an individual that is—(A)collected pursuant to a survey conducted by the Bureau of the Census; or(B)disclosed to the Bureau of the Census by an administering agency for the purpose of carrying out subsection (b).(11)DirectorThe term Director means the Director of the Bureau of the Census.(b)Verification of data collected in the Annual Social and Economic Supplement to the Current Population Survey(1)In generalBeginning in fiscal year 2021, in order to more accurately determine the extent of poverty in the United States and the anti-poverty effectiveness of Federal benefit programs, the Director shall collect, in addition to the data collected under the Annual Social and Economic Supplement to the Current Population Survey, data from the appropriate administering agencies related to the following:(A)Participation in any Federal benefit program and the monetary or cash equivalent value of such benefit for an individual, where possible, and otherwise for resource units or households.(B)The total amount of market income for individuals.(C)The total amount of entitlement and other income for individuals.(D)Payment of income taxes and payroll taxes for individuals.(E)Total resource unit income.(F)Total earned resource unit income.(G)Any other information about benefits or income received by individuals that the Director determines necessary to carry out this section and that is not included in the data relating to participation in Federal benefit programs or market income for individuals.(2)Administering agency dataNot later than 6 months after receiving a request from the Director, the head of each administering agency shall make available to the Director such data (including income tax data) as the Director shall require for the purpose of carrying out this subsection and for the purposes outlined in section 6 of title 13, United States Code.(3)Publication of data(A)Rates and other data(i)ReportThe Director shall submit to Congress, not later than January 1, 2023, a report detailing the implementation of this Act, including—(I)the availability of related data;(II)the quality of the data; and(III)the methodology proposed for assigning dollar values to the receipt of noncash Federal benefits.(ii)Tables and graphsThe Director shall produce tables and graphs showing for each year the poverty rates and related data calculated using data collected under paragraph (1), including—(I)the total resource unit income for survey respondents;(II)the total earned resource unit income for survey respondents;(III)the total of all amounts described in subparagraphs (A) through (G) of paragraph (1) that are received by survey respondents;(IV)a breakdown of the amount of income taxes and payroll taxes attributable to survey respondents; and(V)for 2024 and subsequent years, poverty rates calculated using updated poverty thresholds as described in clause (iii).(iii)Updated poverty thresholdsFor 2024 and subsequent years, the Director shall, in addition to the official poverty line (as defined by the Office of Management and Budget) and the supplemental poverty measure, provide an alternative poverty measure that uses the personal consumption expenditure price index (as published by the Bureau of Economic Analysis) and accounts for the data collected under paragraph (1). The Director shall provide a comparison of the official poverty line (as defined by the Office of Management and Budget), the supplemental poverty measure rate as defined by the Bureau of the Census, and the alternative poverty rate created using the alternative poverty measure under this Act. (iv)Rule of constructionThe Office of Management and Budget shall not use the additional data collected by the Director pursuant to paragraph (1) for purposes of defining the official poverty line.(B)ConfidentialityConsistent with the provisions of sections 8, 9, and 23(c) of title 13, United States Code, the Director shall ensure the confidentiality of information furnished to the Director under this subsection.(c)Protection and disclosure of personally identifiable information(1)In generalThe security, disclosure, and confidentiality provisions set forth in sections 9 and 23 of title 13, United States Code, shall apply to personally identifiable information obtained by the Bureau of the Census pursuant to this Act.(2)Restricted access to personally identifiable informationAccess to personally identifiable information collected to supplement the restricted-use Current Population Survey Annual Social and Economic Supplements in accordance with subsection (b)(1) shall be available only to those who have access to the Current Population Survey data with the permission of the Bureau of the Census and in accordance with any other applicable provision of law.(3)PenaltiesAny individual who knowingly accesses or discloses personally identifiable information in violation of this section shall be guilty of a felony and upon conviction thereof shall be fined in an amount of not more than $300,000 under title 18, United States Code, or imprisoned for not more than five years, or both.(d)State reporting of Federal dataBeginning with the first full calendar year that begins after the date of enactment of this Act, with respect to any Federal benefit that is administered at the State level by a State administering agency, such State administering agency shall submit each year to the Federal administering agency responsible for administering the benefit at the Federal level a report that identifies each resource unit that received such benefits during such year by the personally identifiable information of the head of the resource unit and the amount, or cash equivalent, of such benefit received by such resource unit.3.Commission on valuation of government benefits(a)EstablishmentThere is established within the United States Census Bureau a commission, to be known as the Commission on Valuation of Federal Benefits (referred to in this section as the Commission).(b)Composition(1)In generalThe Commission shall be composed of 8 members, of whom—(A)2 members shall be appointed by the majority leader of the Senate;(B)2 members shall be appointed by the minority leader of the Senate;(C)2 members shall be appointed by the Speaker of the House of Representatives; and(D)2 members shall be appointed by the minority leader of the House of Representatives.(2)Co-chairsOf the members of the Commission—(A)1 co-chair shall be designated by the majority leader of the Senate; and(B)1 co-chair shall be designated by the Speaker of the House of Representatives.(3)QualificationsEach member appointed to the Commission shall have experience in—(A)quantitative policy research; and(B)welfare or poverty studies.(c)Initial meetingNot later than 60 days after the date on which the last member is appointed under subsection (b), the Commission shall hold an initial meeting.(d)QuorumSix members of the Commission shall constitute a quorum.(e)No proxy votingProxy voting by members of the Commission shall be prohibited.(f)StaffThe Director of the Census Bureau shall appoint an executive director of the Commission.(g)Travel expensesMembers of the Commission shall serve without pay, but shall receive travel expenses in accordance with sections 5702 and 5703 of title 5, United States Code.(h)Duties of commission(1)Recommendations(A)In generalThe Commission shall produce recommendations for the valuation of Federal benefits listed under section 2(a)(1) for the purpose of United States Census Bureau estimates of the Federal Poverty Level, including non-cash benefits.(2)Report(A)In generalNot later than 270 days after the date of enactment of this Act, the Commission shall submit to Congress a report of the recommendations required under paragraph (1), including a detailed statement of methodology and reasoning behind recommendations.(B)Public availabilityThe report required by subparagraph (A) shall be made available on an internet website of the United States Government that is available to the public.(i)Powers of commissionOn request by the executive director of the Commission, the head of a Federal agency shall furnish information to the Commission.(j)Termination of commissionThe Commission shall terminate 90 days after the date on which the Commission submits the report under subsection (h)(2).(k)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to carry out this section. 4.GAO reports on effect of supplementary data on calculation of poverty rates and related measuresNot later than January 1, 2025, and every 2 years thereafter, the Comptroller General of the United States shall submit to Congress a report that compares the poverty rates and related measures calculated under the Annual Social and Economic Supplement to the Current Population Survey with the poverty rates and related measures calculated using the data collected under section 2(b)(1).5.Rule of construction Nothing in this Act shall be construed to affect the eligibility of an individual or household for a Federal benefit.